DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group IV, claim 11 in the reply filed on 11/22/2022 is acknowledged.
Claims 1-10 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laktas et al. (USP 10,766,832), in view of Hutchens (USP 5,031,539).
Regarding claim 11
Laktas teaches a nano-enhanced explosive composition comprising a secondary high explosive (i.e. filler), aluminum nanoparticles (i.e. additive) (abstract).
Laktas discloses additive manufacturing (i.e. 3-D printing) where the explosives are added to a liquid photopolymer resin (i.e. photocurable polymer), the mixture is then loaded into a 3D printer, and the photopolymer solidifies (i.e. is cured) under exposure to UV light, having an enhanced explosive within the UV cured matrix, where each layer is deposited on a base (i.e. additively printed on a surface) (column 53, lines 11-51).
As to the pot stability of the photocurable polymer and curing time, the reference teaches that the polymer is cured using light, and the skilled artisan would expect that the photocurable polymer is pot stable. Further, the pot stability of the photocurable polymer is a property of the polymer, and as the reference reads on or makes obvious the limitations of the composition, it would be expected to also possess these properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Further, while Laktas is silent as to the pot life and curing time, Laktas does teach the other limitations of the claim. However, Hutchens teaches that in the absence of UV radiation the pot life of such compositions is essentially infinite (column 2, lines 21-29), and that the curing time can be as short as about 5 minutes (column 1, lines 6-14). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Laktas by using a photocurable polymer that has infinite pot life in the absence of UV radiation, and has a curing time of around 5 minutes, with a reasonable expectation of success, as suggested by Hutchens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734